Citation Nr: 0706966	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD) with agoraphobia, panic disorder, and depression.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, brother





ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, that increased the 
disability rating for the veteran's service-connected PTSD to 
50 percent and denied service connection for tinnitus, 
respectively.  

In February 2006, the veteran withdrew his claim for 
entitlement to individual unemployability.  See 38 C.F.R. 
§ 20.204.

In March 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The claim for service connection for tinnitus is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for the assignment of a disability 
evaluation of 70 percent, but not higher, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9440 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the veteran in May 2003.  The veteran was told of the 
requirements to successfully establish an increased rating, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the RO adjudication of his claim for an increased rating for 
PTSD.  Any defect with respect to the timing of the notice 
was nonprejudicial.  There is no indication that the outcome 
of the case has been affected, as the evidence received 
following the May 2003 notice letter was subsequently 
considered by the RO in the January 2004 statement of the 
case and the May 2005, December 2005, and January 2006 
supplemental statements of the case.  Accordingly, there is 
no indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The RO sent the veteran a letter in April 2006 notifying him 
that if compensation was granted, an effective date would be 
assigned.  In the usual course of events, VA would 
readjudicate the pending claim after providing such notice.  
The fact that this did not occur in this case, however, is 
harmless error, because it can be corrected by the RO 
following the Board's decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in January 2003, July 2003, June 2004, and 
November 2005 to evaluate PTSD.  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claim on the 
merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

In January 2003, the veteran was afforded a VA examination.  
The claims file was reviewed.  The mental status examination 
showed that the veteran arrived clean and groomed.  He was 
oriented to time, place and purpose and his responses were 
forthright and complete, showing an adequate fund of 
knowledge.  Speech was normal and cognitions were organized 
and appropriate without indication of psychosis, delusions, 
or loose associations.  Eye contact was appropriate, but 
affect was somewhat guarded and mood was moderately anxious.  
The examiner commented that the veteran presented exacerbated 
symptoms of PTSD with overwhelming intrusive thoughts and 
recollections, which produced anxiety and agitation; 
nightmares occurring three to four times a week; panic 
attacks with agoraphobia occurring two to three times per day 
with a duration of 5 to 15 minutes; avoidance of traumatic 
stimuli, which produced social isolation; diminished 
interest; panic disorder; and moderate vigilance.  The 
veteran reported needing a weapon close by, having difficulty 
sustaining concentration and problems with memory.  The 
examiner stated that the veteran's PTSD would moderately 
impact his employability.  He was diagnosed as having chronic 
PTSD, moderately severe to severe, and assigned a GAF score 
of 51 to 52.

The veteran received VA medical treatment for his PTSD.  
Records from February to May 2003 show that the veteran 
continued to exhibit the symptoms shown during the January 
2003 VA examination, in addition to having nightly sleep 
disturbances, extreme difficulty concentrating, 
hypervigilance, exaggerate startle and excessive anger and 
irritability.  He had been diagnosed as having panic disorder 
and chronic PTSD and was assigned a GAF score of 45.

In a letter dated July 2003, the veteran's social worker from 
the King County Veterans' Program reported that the veteran 
suffered from panic attacks, especially while driving.  He 
reported a ritualistic response of lying on the ground and 
rubbing this stomach 50 times to sooth himself.  He was 
married, but had marital problems and his wife left several 
times fearing for her safety due to the veteran's 
unpredictable behavior.  

In July 2003, the veteran was again afforded a VA 
examination.  The claims file was reviewed.  Mental status 
examination mirrored that of the January 2003 examination.  
The examiner commented that the veteran showed an increase of 
symptoms since his last VA examination.  Specifically, he had 
increased intrusive thoughts and recollections that produced 
increased anxiety and panic attacks that occurred one to 
three times per day, which have impacted his ability to 
engage in any social interactions outside of the home.  The 
veteran's psychological state at that time was found to 
impact his employability secondary to occupational reduced 
efficiency and difficulty with complex tasks and difficulty 
in establishing and maintaining appropriate relations at 
work.  He was diagnosed as having chronic and severe PTSD and 
assigned a GAF score of 48.  

In June 2004, the veteran was afforded a VA examination.  The 
claims file was reviewed.  At that time, the veteran reported 
missing five days of work at a time due to anxiety and 
depression.  He had a good relationship with his manager and 
on and off relationships with fellow co-workers.  He did 
engage in some activities, but was reluctant to leave the 
house.  He was able to maintain daily affairs and personal 
hygiene.  He was receiving VA treatment, but found visits 
frustrating and discontinued going in 2003.  Mental status 
examination showed that the veteran was clean and well 
groomed and was oriented to all spheres.  His responses were 
noticeably short, but complete.  His speech had mild 
dysarthria secondary to anxiety and his cognitions were 
simply organized to topic with a fair amount of somatic 
concern.  His affect was fairly restricted and rigid with 
dominant mood being anxious and agitated at times.  Following 
a review of the veteran's current symptoms, the examiner 
commented that his symptoms had increased since his last 
examination with increased social isolation with continued 
symptoms of PTSD, severe in nature.  He also had symptoms of 
panic disorder with agoraphobia, which became more frequent 
and debilitating, as well as evidence of depression and 
alcohol dependence.  The examiner stated that the veteran's 
psychological stress was significantly deteriorating his 
ability to establish and maintain effective relationships at 
work and sustain concentration.  He was diagnosed as having 
chronic and severe PTSD, panic disorder with agoraphobia 
secondary to PTSD, depression, not otherwise specified, and 
alcohol dependence secondary to PTSD and chronic bilateral 
knee pain.  He was assigned a GAF score of 42 to 45.  

In a December 2004 VA treatment record, the veteran was found 
to have continued symptoms of PTSD similar to that in 
previous VA examinations and was placed on medication for 
these symptoms.  In addition, he was found to have 
chronically persistent suicidal ideation, but denied any plan 
or impulse to harm himself.  

In November 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time the 
veteran had been working as a locksmith for two years and had 
a driver for his job because of his fear of bridges.  
Symptoms at that time included nightmares more than half the 
night, flashbacks every few days, depressed mood that 
fluctuates between normal and severe, hearing voices of 
Vietcong arguing a few times a month, and severe anxiety 
while driving.  He denied having suicidal ideation.  Mental 
status examination revealed moderately depressed and 
irritable affect; normal rhythm and goal directed speech; 
fair insight and judgment; and concentration, comprehension, 
memory and orientation intact.  The veteran was diagnosed as 
having chronic PTSD and was assigned a GAF of 60.  

During the March 2006 personal hearing, the veteran stated 
that he did a perimeter check of his house every night.  He 
also stated that he limited his contact with people due to 
his anxiety and did not engage in many social activities.  
The veteran's wife described how the veteran was always very 
irritable and angry and had shot at her one night.  She also 
described his anxiety with driving and avoiding people as 
much as possible.  

In examining the evidence in this case, the Board concludes 
that the findings approximate the criteria for the assignment 
of a 70 percent disability rating.  The VA examiner in 
November 2005 characterized the veteran's PTSD as only 
moderate in severity by assigning a GAF score of 60; however, 
the record as a whole shows that the veteran has reported 
suicidal thoughts in the past; impaired impulse control, such 
that he is violent with his wife and has unprovoked anger and 
irritability; obsessional rituals, such as checking the 
perimeter of his house and lying on the ground and rubbing 
this stomach 50 times to sooth himself; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively, such as being 
unable to drive a car due to his fear of bridges, having 
panic attacks several times each day, and having agoraphobia; 
and an inability to establish and maintain effective 
relationships, as he had on and off relationships with 
coworkers, felt detached and would isolate himself.  Prior to 
the November 2005 examination, the veteran was assigned GAF 
scores of 42 and 52 and his PTSD was consistently 
characterized as chronic and severe.  The Board finds the VA 
treatment records and examination reports, in addition to 
testimonies during the March 2006 personal hearing, to be 
probative of a PTSD disability that has been consistently at 
the same level and warranting a 70 disability rating.  

Noting that the veteran approximates, but does not fully 
meet, the criteria for a 70 percent rating, the Board also 
points out that the criteria for a 100 percent rating are 
neither approximated nor met.  On mental status evaluation, 
the veteran's appearance was clean and groomed; speech was 
normal in rhythm and goal directed; he was oriented to 
spheres; he had difficulty with only short term memory loss; 
fair insight and judgment; and concentration and 
comprehension were intact.  More importantly, the veteran had 
been employed at the same job for many years.  Accordingly, 
the criteria of a 100 percent rating for PTSD are not met.

The veteran's and others' lay statements as to the frequency 
and severity of his symptoms have been considered.  However, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
preponderance of the evidence is against a rating higher than 
70 percent for the veteran's PTSD.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to a rating of 70 percent, and not higher, for 
service-connected PTSD is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The only medical evidence of record showing treatment of 
tinnitus is a September 2003 VA treatment report.  The 
veteran stated that he had tinnitus since 1968, which he 
attributed to artillery noise exposure.  The examiner noted 
that the veteran had various kinds of noise exposure: 
military artillery noise without a hearing protective device, 
including close proximity to gunfire and explosions; 
occupational construction for 20 years with and without a 
hearing protective device; and recreational hunting, 
chainsaws and power tools, primarily without a hearing 
protective device.  The tinnitus was found consistent with 
his history of noise exposure.  However, the examiner did not 
indicate whether it was consistent with the in-service noise 
exposure versus the post-service noise exposure.  
Accordingly, a VA examination and opinion are required on 
remand.

This case is REMANDED to the VBA AMC for the following:

1.  Schedule the veteran for an 
appropriate VA examination.  Send the 
claims folder to the examiner for review.  
The claims file and a copy of this remand 
must be provided to the examiner.  The 
examiner should indicate in the report if 
the claims file was reviewed.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.  

After a review of the medical evidence in 
the claims file, the examiner should 
answer the following question:

Is it at least as likely as not that any 
current tinnitus had its onset during 
active military service or is related to 
in-service noise exposure, as opposed to 
the veteran's post-service noise 
exposure?  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

2.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.43 and 38.02.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


